Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11 are allowable.  The prior art of record does not teach: from claim 1, a lighting device for vehicles, the lighting device comprising: an optical unit for generating at least two different light distributions containing a light panel having a diffusing structure; wherein the light panel is provided with a diaphragm having apertures for the passage of light emitted by the first light source and / or the second light source, wherein a contour of the apertures predefines a light signature of the light distributions, wherein the second light source is designed as an additional light source, which is associated with an additional optical system for focusing the light emitted by the additional light source in a direction of a delimited region of the diaphragm, the delimited region of the diaphragm being smaller than an area that is illuminated by one of the first light source so that a second light distribution is generated which differs from a first light distribution by having a higher intensity than an intensity provided by the first light distribution, and wherein the light panel is positioned between the light source unit and the diaphragm.
Claims 6 and 7 are allowable for the reasons stated in paragraphs 28-31 on page 7 of Non-Final Office Action of October 7, 2020. 
Claim 9 is allowable for reason of having perfected Applicant’s claim to foreign priority by submitting a certified English translation of German Patent Application No. 10 2017 117 392.7. Whereby, Colombel et al (US 2019/0078751 A) is removed from being considered prior art of Applicant’s invention.  The prior art of record does not teach the diaphragm being fixedly connected to the light panel and a cover plate being arranged in the main emission direction in front of the light panel, which closes off a housing that accommodates the light source unit and the optical unit.
Claims 2-11 collectively depend on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

January 16, 2021
AC